                  Case 20-10553-CSS       Doc 859      Filed 07/29/20     Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                              Chapter 7

ART VAN FURNITURE, LLC, et al.,                     Case No. 20-10553 (CSS)
                                                    Jointly Administered
         Debtors.
                                                    Hearing Date: 8/13/20 at 11:00 a.m. (EST)
                                                    Objection Deadline: 8/6/20 by 4:00 p.m. (EST)

     MOTION OF 3503 RP GURNEE L.L.C. FOR AN ORDER THAT (A) ALLOWS
   ITS ADMINISTRATIVE EXPENSE CLAIMS AND (B) COMPELS THE CHAPTER
       7 TRUSTEE TO IMMEDIATELY (I) PAY LANDLORD THOSE CLAIMS,
          OR (II) FILE THE SURCHARGE MOTION, OR (III) ASSIGN THE
          ABILITY TO FILE THE SURCHARGE MOTION TO LANDLORDS

         3503 RP Gurnee L.L.C. (“Landlord”), by and through its undersigned counsel, hereby

moves (the “Motion”) this Court for entry of an order that (a) allows Landlord’s post-petition

administrative expense rent claims that are due and owing under the Lease (as hereinafter

defined), and (b) compels the Trustee (as hereinafter defined) to immediately (i) pay Landlord

those claims, or (ii) file a Surcharge Motion (the “Surcharge Motion”) pursuant to section 506(c)

of the Bankruptcy Code to surcharge the collateral of the Lender (as hereinafter defined) so that

landlords can get paid the administrative rent that is due to them, or (iii) assign the ability to file

the Surcharge Motion to the above-captioned debtors’ (the “Debtors”) landlords. In support

hereof, Landlord respectfully represents as follows:

                                         BACKGROUND

         1.       On March 8, 2020 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief pursuant to chapter 11 of title 11 of the United States Code (“Bankruptcy

Code”).

         2.       On April 6, 2020 (the “Conversion Date”), the Court entered an order that

converted the Debtors’ chapter 11 cases to cases under chapter 7 of the Bankruptcy Code (D.I.


{05548979.DOC.}
                  Case 20-10553-CSS         Doc 859       Filed 07/29/20       Page 2 of 6




263), and on April 7, 2020, Alfred T. Giuliano was appointed as interim chapter 7 trustee (the

“Trustee”) of the Debtors’ chapter 7 estates (D.I. 264).

        3.        Landlord was a party to a lease (“Lease”) of nonresidential real property with the

Debtors for premises located at Gurnee Town Center, 6911 Grand Avenue, Gurnee, Illinois

(“Premises”).      The Trustee finally rejected the Lease effective as of June 30, 2020 (the

“Rejection Date”).

        4.        Subsequent to the Petition Date, the Debtors never paid Landlord the charges due

under the Lease related to the period from the Petition Date until the Conversion Date, which

total $60,317.84 (the “Chapter 11 Allowed Administrative Claim”). In addition, the Trustee

never paid Landlord the charges due under the Lease from the Conversion Date to the Rejection

Date, which total $179,301.58 (the “Chapter 7 Allowed Administrative Claim”).1

        5.        Upon information and belief, the Trustee is holding enough cash from the sale of

Debtors’ assets to pay Debtors’ landlords the administrative rent that is due to them, but the

Trustee asserts that he cannot do so due to the security interest held by the Debtors’ secured

lender (“Lender”) in the cash that is held by the Trustee, and the Lender’s refusal to consent to

such payment. Upon information and belief, the majority of the cash that the Trustee currently

holds was derived from the Trustee’s sale of inventory that was stored post-petition at the

landlords’ premises, including the Premises, and then was sold out of the landlords’ premises,

including the Premises, once the Debtors’ stores were allowed to re-open under applicable state

law.




1
        Both the Chapter 11 Allowed Administrative Claim and the Chapter 7 Allowed Administrative Claim are
based on the monthly amounts due under the Lease of $64,036.28 per month.

{05548979.DOC.}                                  2
                  Case 20-10553-CSS       Doc 859     Filed 07/29/20     Page 3 of 6




        6.        Lastly, upon information and belief, the Debtors’ store at the Premises was closed

pursuant to state law and government mandates on or around March 20, 2020, and the store re-

opened at the Premises on or around June 1, 2020.

                                      RELIEF REQUESTED

        7.        Landlord respectfully requests that the Court enter an order that (a) allows the

Chapter 11 Allowed Administrative Claim and the Chapter 7 Allowed Administrative Claim, and

(b) compels the Trustee to immediately (i) pay Landlord the Chapter 11 Allowed Administrative

Claim and the Chapter 7 Allowed Administrative Claim, or (ii) file the Surcharge Motion, or (iii)

assign the estates’ ability to file the Surcharge Motion to the Debtors’ landlords.

        8.        Section 365(d)(3) of the Bankruptcy Code requires a debtor or trustee to “timely

perform all the obligations . . . arising from and after the order for relief under any unexpired

lease of nonresidential real property, until such lease is assumed or rejected . . . .” 11 U.S.C. §

365(d)(3). Section 365 of the Bankruptcy Code is unequivocal: it says that a debtor or trustee

“shall” timely perform these obligations. 11 U.S.C. § 365(d)(3). Courts have continually held

that a landlord is entitled to immediate payment of post-petition, pre-rejection rental payments,

pursuant to 11 U.S.C. § 365(d)(3). See, e.g., In re Valley Media, Inc., 290 B.R. 73, 77 (Bankr. D.

Del. 2003). When obligations arise including, but not limited to, payments that become due,

under a non-residential real property lease during the post-petition period, the debtor is required

to timely and fully comply with those obligations when they become due. See In re Pudgie’s

Dev. of NY, Inc., 239 B.R. 688, 693 (S.D.N.Y. 1999) (“The plain meaning of § 365(d)(3)

requires that the landlord obtain payment as lease obligations come due.”).

        9.        Although the Trustee did obtain an extension to comply with section 365(d)(3)

obligations through June 6, 2020, since June 6, 2020, the Trustee has failed to remit to Landlord



{05548979.DOC.}                                3
                  Case 20-10553-CSS        Doc 859     Filed 07/29/20    Page 4 of 6




any post-petition amounts due under the Lease once the extension expired, despite Landlord’s

repeated requests for payment of same. Throughout the extension period, Trustee’s counsel

repeatedly informed Landlord’s counsel that there existed plenty of money in these estates to pay

Landlord the administrative rent that was due to it. Based on the foregoing representations,

Landlord repeatedly held off pressing its motion to compel rejection and additional relief to

which it was entitled, so that the Trustee could continue his efforts to sell Debtors’ inventory at

the Premises. The Trustee requested additional time so that sales could be maximized, and the

most money possible could come into the estates, and be used to pay landlords the post-petition

rent that they are owed. At the time, these representations made by the Trustee seemed to be

well-founded, since without use of the various store premises, the Trustee would not have been

able to store or sell the Debtors’ inventory, thereby negating any chance of the estates to receive

the cash that the Trustee now holds for the estates.

        10.       Recently, the Trustee has represented to the Court that he cannot pay the landlords

the administrative rent to which they are entitled, despite the Trustee’ prior representations, and

despite the clear mandate of section 365(d)(3) of the Bankruptcy Code. In addition, Lender has

represented to the Court that it does not consent to the Trustee using what it asserts is its cash

collateral, in order to pay landlords the costs the estates incurred in liquidating Lender’s

collateral. A stalemate has resulted, and currently, there is no indication from the Trustee that he

will commit to filing the Surcharge Motion by any specific date.

        11.       Section 105 of the Bankruptcy Code provides that this Court may issue any order

that is necessary or appropriate to carry out the provisions of the Bankruptcy Code. 11 U.S.C. §

105. Section 506(c) of the Bankruptcy Code provides that a trustee may recover from property

securing an allowed secured claim, the reasonable and necessary costs and expenses of



{05548979.DOC.}                                4
                  Case 20-10553-CSS       Doc 859     Filed 07/29/20    Page 5 of 6




preserving or disposing of such property, to the extent of any benefit to the holder of such claim.

11 U.S.C. § 506(c). Unfortunately, creditors such as landlords, do not appear to have automatic

standing under the Bankruptcy Code to file a motion under section 506(c) of the Bankruptcy

Code, and the Trustee alone has standing to bring the Surcharge Motion.

        12.       The Trustee and the Lender cannot force landlords to wait forever to receive

payment of the administrative rent that is due under their leases, as they currently seem intent on

doing. It is uncontroverted that the cash that the Trustee is currently holding would not exist if

the stores were not used by the estates to store and then sell the Debtors’ inventory located at

those stores. The administrative rent due to landlords is clearly a reasonable and necessary cost

that was incurred by the estates so that the inventory could be stored and sold, and the cash could

be received by the estates.

        13.       As stated previously, Landlord is entitled to immediate payment of the Chapter 11

Allowed Administrative Claim and the Chapter 7 Allowed Administrative Claim. If the Trustee

will not immediately pay Landlord the full amounts of those claims, the Trustee should be

compelled to immediately file the Surcharge Motion so that a process can be set up so that

landlords can be paid the portion of the cash to which they are entitled. If the Trustee will not

immediately file the Surcharge Motion, then equity mandates that the Trustee should be

compelled to assign standing to the landlords so that they can file the Surcharge Motion. Given

the clear and unequivocal mandates contained in the Bankruptcy Code, it is completely unfair to

force landlords to wait indefinitely for payments to which they are clearly entitled, and such a

result should be avoided at all costs.

        WHEREFORE, Landlord respectfully requests that this Court enter an order in the form

attached hereto that (a) allows the Chapter 11 Allowed Administrative Claim and the Chapter 7



{05548979.DOC.}                               5
                  Case 20-10553-CSS     Doc 859      Filed 07/29/20     Page 6 of 6




Allowed Administrative Claim, (b) compels the Trustee to immediately (i) pay Landlord the

Chapter 11 Allowed Administrative Claim and the Chapter 7 Allowed Administrative Claim, or

(ii) file the Surcharge Motion, or (iii) assign the estates’ ability to file the Surcharge Motion to

the Debtors’ landlords, and (c) grants such other further relief as this Court deems just and

proper.

Dated: July 29, 2020                          CONNOLLY GALLAGHER LLP


                                              /s/ Kelly M. Conlan
                                              Karen C. Bifferato (#3279)
                                              Kelly M. Conlan (#4786)
                                              1201 N. Market Street, 20th Floor
                                              Wilmington, DE 19801
                                              Telephone: (302) 888-6221
                                              Facsimile: (302) 757-7280
                                              Email: kbifferato@connollygallagher.com
                                              Email: kconlan@connollygallagher.com

                                              Attorneys for 3503 RP Gurnee L.L.C.




{05548979.DOC.}                              6
